DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This first non-final action is in response to applicant’s original filing of 12/08/2020.
	Claims 1-18 are currently pending and have been examined.
	Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 9, and 12 are directed toward non-statutory subject matter, as shown below:
STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  Claims 1 and 9 recite methods directed toward providing navigation instructions and claim 12 is an apparatus complementary to the methods of claims 1 and 9, all of which fall within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mental process and, therefore, an abstract idea.  It consists of:
A method for providing navigation instructions, the method comprising: 
receiving, from a user apparatus, a first location and a destination location; 
calculating a first route from the first location to the destination location; 
generating, for a predetermined time period, a first set of maneuvering data corresponding to the first route, wherein the first set of maneuvering data comprises playback cues based on a predicted user apparatus location; 
transmitting the first set of maneuvering data to the user apparatus; 
receiving, from the user apparatus, a second location; 
generating, for a subsequent predetermined time period, a second set of maneuvering data, wherein the second set of maneuvering data comprises playback cues based on a further predicted user apparatus location; 
calculating an update set of maneuvering data based on the first and second set of maneuvering data; 
and transmitting the update set of maneuvering data to the user apparatus for providing navigation instructions.
These steps are under broadest reasonable interpretation a mental process that can be practically performed in the human mind and, therefore, an abstract idea. Particularly, the “generating” and “calculating” steps of claim 1 demonstrate the mental processes of creating a route between a start and end location and creating a list of directions needed to follow that route, as well as creating a backup route and corresponding directions different from the first route and directions. This is equivalent to a person determining a start and end location, determining a path between those locations, and determining a means of following the path. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person can mentally determine a route between a start and end location and generate a corresponding set of directions for following the route. Thus, the claims recite a mental process.
Claim 9 recites a method for providing navigation instructions, the method comprising: 
transmitting, to a navigation service, a first location of a user apparatus and a destination location; 
receiving, from the navigation service, a first set of maneuvering data, wherein the first set of maneuvering data comprises playable media files and playback cues indicating at least one maneuver ID; 
transmitting, to the navigation service, a second location of the user apparatus; 
receiving, from the navigation service, an update set of maneuvering data, wherein the update set of maneuvering data comprises updated playable media files and updated playback cues indicating at least one updated maneuver ID; 
generating a playback schedule based on the playback cues of the first and update set of maneuvering data; 
and causing playback on the user apparatus of at least one playable media file according to the playback schedule to provide navigation instructions.
The “generating a playback schedule” step is functionally equivalent to claim 1’s “generating” step and merely creates the list of directions taken to be done in a sequential order so as to follow the route properly. A person can and would mentally sequence directions such that the route would be followed properly, and therefore claim 9 is directed toward the same mental process is examined under the same criteria.
Claim 12 recites the same methodology as claim 1 but for the limitations of it being and apparatus comprising: 
a memory configured to store computer-executable instructions; 
and one or more processors configured to execute the instructions to:
[perform the methods described in claim 1]
This does not sufficiently direct the claim away from the mental process in question and recites the memory and processors only as a means to automate the mental process. Therefore, it is commensurate in scope to claim 1 and is examined under the same criteria.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 9, and 12 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. All claims recite “receiving” and “transmitting” steps that merely communicate the location information and maneuvering data between the navigation client apparatus and navigation service and are recited at a high level of generality (i.e. as a general means of communicating pre- and post-route-finding data gathering and transmitting). Therefore these steps amount to insignificant extra solution activity and are not additional elements that integrate the judicial exception into a practical application.
Claim 9 further recites:
causing playback on the user apparatus of at least one playable media file according to the playback schedule to provide navigation instructions.
This limitation further limits the claim, but does not integrate the judicial exception into a practical application. Causing the media file playback only occurs as a response to receiving the generated schedule and follows the listed directions outlined within. Therefore, this playback is considered mere post-solution activity, which is a form of insignificant extra solution activity.
Therefore, these additional limitations in claims 1, 9, and 12 do not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. 
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
As previously discussed, claims 1, 9, and 12 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Receiving and transmitting data, calculating routes, and generating and outputting a list of sequential directions are fundamental, i.e. WURC, activities performed by computers for the purposes of navigation. Claim 12 recites the same methodology as claim 1 but includes the methodology being performed on memory and processors. As previously stated, these are recited at a high level of generality and merely automate the method, and therefore do not amount to significantly more than the judicial exception.
Thus, since claims 1, 9, and 12 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 9, and 12 are directed towards non-statutory subject matter.
Dependent claims 2-8, 10-11, and 13-18 further limit the abstract idea presented in claims 1, 9, and 12 respectively without integrating the abstract idea into practical application or adding significantly more.  For example, claims 4-6 and 15-17 recite synthetizing a playable media file corresponding to the maneuvering data generated, wherein the media file is audio or video, retrieves information from pertinent datasets, and quality settings of the apparatus – these limitations merely specify ways in which the generated directions are presented, and do not integrate the judicial exception into practical application or amount to significantly more than the judicial exception. As another example claims 2-3, 10-11, and 13-14 all pertain to updating, overwriting, replacing, removing, and/or deleting route and direction data from one set based on the second set, and only further directs toward the judicial exception. 
As such, claims 1-18 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 12-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pylappan (US 10318104 B2).
Regarding claims 1 and 12, Pylappan discloses an apparatus for providing navigation instructions (see at least abstract), the apparatus comprising: 
a memory configured to store computer-executable instructions (claim 12)(see at least column 77, lines 21-36); 
and one or more processors configured to execute the instructions (claim 12)(see at least column 77, lines 21-36) that perform the method of: 
receiving, from a user apparatus, a first location and a destination location (see at least column 11, lines 39-67 and Figs. 1-3); 
calculating a first route from the first location to the destination location (see at least column 11, lines 39-67 and Figs. 1-3); 
generating, for a predetermined time period, a first set of maneuvering data corresponding to the first route, wherein the first set of maneuvering data comprises playback cues based on a predicted user apparatus location (see at least column 11, lines 39-67; column 42, lines 8-67; column 43, lines 1-67; column 44, lines 1-20; and Figs. 1-3 and 20-24); 
transmitting the first set of maneuvering data to the user apparatus (see at least column 42, lines 8-33); 
receiving, from the user apparatus, a second location (see at least column 43, lines 50-59); 
generating, for a subsequent predetermined time period, a second set of maneuvering data, wherein the second set of maneuvering data comprises playback cues based on a further predicted user apparatus location (see at least column 11, lines 39-67; column 42, lines 8-67; column 43, lines 1-67; column 44, lines 1-20 and 55-63; and Figs. 1-3 and 20-24); 
calculating an update set of maneuvering data based on the first and second set of maneuvering data (see at least columns 58, line 53- column 59, line 1; and column 72, lines 42-67); 
and transmitting the update set of maneuvering data to the user apparatus for providing navigation instructions (see at least columns 58-59, lines 53-67 and 1-61; and column 72, lines 42-67).
Regarding claims 2 and 13, Pylappan discloses generating the second set of maneuvering data further comprises: 
map-matching the second location (see at least column 42, lines 8-67; column 43, lines 1-67; and column 44, lines 1-20 and 55-63); 
calculating a second route based on the second location and the destination location in response to the map-matched second location not corresponding to the first route (see at least column 42, lines 8-67; column 43, lines 1-67; column 44, lines 1-20 and 55-63; columns 58-59, lines 53-67 and 1-61; and column 72, lines 42-67); 
replacing the first route with the second route (see at least column 53, lines 33-50); 
and transmitting an indication to the user apparatus to clear a playback schedule (see at least column 44, lines 32-63 and Figs. 24-25).
Regarding claims 4 and 15, Pylappan discloses generating the first set of maneuvering data and the second set of maneuvering data further comprises: 
synthetizing a playable media file describing a corresponding maneuver of the maneuvering data sets, and wherein the playable media file comprises audio, video or a combination thereof (see at least column 40, lines 8-29).
Regarding claims 5 and 16, Pylappan discloses synthetizing the playable media file further comprises retrieving data, based on a subscription type of the user apparatus, from at least one of: 
a 2D or 3D road model dataset, a street name dataset, a POI dataset, a landmark dataset, and a 2D or 3D building model dataset (see at least columns 14-15, lines 42-67 and 1-29 and Figs. 1-17).
Regarding claims 6 and 17, Pylappan discloses synthetizing the playable media file further comprises selecting a playable media file quality based on a subscription type of the user apparatus, a configuration of the user apparatus, an available communication bandwidth of the user apparatus, or a combination thereof (see at least columns 84-85, lines 20-67 and 1-59).
Regarding claims 7 and 18, Pylappan discloses the playback cues further comprise for a maneuver: 
a timestamp based on the predicted location, and a maneuver ID (see at least column 55, lines 37-49 and column 57, lines 23-38).
Regarding claim 8, Pylappan discloses the predetermined time period is determined based on one or more of a network connectivity status of the user apparatus, traffic conditions in a region associated with a route of travel of the user apparatus, a geographical terrain associated with the route of travel of the user apparatus, a service type subscription of the user apparatus and configuration information of the user apparatus (see at least columns 84-85, lines 20-67 and 1-59).
Regarding claim 9, Pylappan discloses a method for providing navigation instructions, the method comprising: 
transmitting, to a navigation service, a first location of a user apparatus and a destination location (see at least column 11, lines 39-67 and Figs. 1-3); 
receiving, from the navigation service, a first set of maneuvering data, wherein the first set of maneuvering data comprises playable media files and playback cues indicating at least one maneuver ID (see at least column 42, lines 8-33 and column 57, lines 23-38); 
transmitting, to the navigation service, a second location of the user apparatus (see at least column 43, lines 50-59); 
receiving, from the navigation service, an update set of maneuvering data, wherein the update set of maneuvering data comprises updated playable media files and updated playback cues indicating at least one updated maneuver ID (see at least column 42, lines 8-33; column 57, lines 23-38; columns 58-59, lines 53-67 and 1-61; and column 72, lines 42-67); 
generating a playback schedule based on the playback cues of the first and update set of maneuvering data (see at least column 42, lines 8-33; column 55, lines 37-49; column 57, lines 23-38; columns 58-59, lines 53-67 and 1-61; and column 72, lines 42-67); 
and causing playback on the user apparatus of at least one playable media file according to the playback schedule to provide navigation instructions (see at least column 40, lines 8-29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pylappan in view of Lei (US 20170219369 A1).
Regarding claims 3 and 14, Pylappan does not disclose calculating a delete set of maneuvering data based on the first and second set of maneuvering data; 
and transmitting an instruction message to the user apparatus, said message identifying at least one maneuver to be deleted.
However, Lei teaches calculating a delete set of maneuvering data based on the first and second set of maneuvering data (see at least paragraph [0037]); 
and transmitting an instruction message to the user apparatus, said message identifying at least one maneuver to be deleted (see at least paragraph [0037]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate deleting a set of previous routing instructions as described in Lei into the navigation instruction generating device and method of Pylappan because both inventions are directed toward creating a route between two locations and providing instructions on how to follow that route, and to a lesser extent how those instructions may adaptively change due to deviation from the presented route. It would have been obvious to delete and/or overwrite old instructions pertaining to the old route with new instructions pertaining to a new route so that the user is not confused into following irrelevant directions and prevents the device from holding onto irrelevant data that may impact performance.
Regarding claim 10, Pylappan discloses generating the playback schedule further comprises: 
determining if a maneuver ID of a playback cue is present on the playback schedule (see at least column 42, lines 9-33; columns 43-44, lines 66-67 and 1-20). 
Pylappan does not disclose overwriting the playback cue with a more recently received playback cue matching the maneuver ID in response of the maneuver ID being present on the playback schedule; 
and adding the playback cue to the playback schedule in response of the maneuver ID not being present on the playback schedule.
However, Lei teaches overwriting the playback cue with a more recently received playback cue matching the maneuver ID in response of the maneuver ID being present on the playback schedule (see at least paragraphs [0030], [0037], [0042], [0060], and [0082]); 
and adding the playback cue to the playback schedule in response of the maneuver ID not being present on the playback schedule (see at least paragraphs [0030], [0037], [0042], [0060], and [0082]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate overwriting a set of previous routing instructions with new instructions as described in Lei into the navigation instruction ID and playback methods of Pylappan because both inventions are directed toward creating a route between two locations and providing instructions on how to follow that route, and to a lesser extent how those instructions may adaptively change due to deviation from the presented route. It would have been obvious to delete and/or overwrite old instructions pertaining to the old route with new instructions pertaining to a new route so that the user is not confused into following irrelevant directions and prevents the device from holding onto irrelevant data that may impact performance.
Regarding claim 11, Pylappan does not disclose removing the at least one maneuver from the playback schedule in response to receiving an indication to remove at least one maneuver.
However, Lei teaches removing the at least one maneuver from the playback schedule in response to receiving an indication to remove at least one maneuver (see at least paragraph [0037]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate deleting a set of previous routing instructions as described in Lei into the navigation instruction generating device and method of Pylappan because both inventions are directed toward creating a route between two locations and providing instructions on how to follow that route, and to a lesser extent how those instructions may adaptively change due to deviation from the presented route. It would have been obvious to delete and/or overwrite old instructions pertaining to the old route with new instructions pertaining to a new route so that the user is not confused into following irrelevant directions and prevents the device from holding onto irrelevant data that may impact performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666       

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666